Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 01/07/2022. 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 13, 15-18, 20-23 and 25-29 (renumbered 1-14) are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 004/04/2022 has been acknowledged and has been approved. 	 
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Craigh Neiheisel at the telephone number (513) 977-8110 on 04/04/2022 with regards to the formality of claims 28-29 and suggested the applicant to file in a Terminal Disclaimer to overcome double patenting rejection,  in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 1-12, 14, 19, and 24 are canceled.
Claims 28-29 have been amended as follows:

1. – 12. (Cancelled)  

13.  (Previously Presented)  A method for displaying a visualization of a search query, the method comprising:
	providing for display, by a computer, a graphical user interface having a query input element
receiving a search query entered into the query input element, wherein the search query includes a plurality of query terms; 
providing for display on the graphical user interface a query visualization and manipulation element including a plurality of nodes and a plurality of connectors, wherein the plurality of nodes correspond to the plurality of query terms, wherein each connector of the plurality of connectors connects a pair of the plurality of nodes and is representative of a proximity of the corresponding query terms of the connected pair of nodes;
providing for display an estimated relevance element and a results feedback element on the graphical user interface;
searching a database using the search query to identify the result set of documents, wherein the result set of documents are identified based on the search query;
calculating an estimated relevance score for the result set of documents, wherein the estimated relevance score is indicative of a degree to which the result set of documents are relevant to the search query;
updating the results feedback element based on the result set of documents; and
updating the estimated relevance element to display the estimated relevance indicator based on the estimated relevance score, wherein the estimated relevance indicator provides a visual indication of the degree to which the result set of documents are relevant to the search query.

14.  (Canceled)

15.  (Previously Presented)  The method of claim 13, further comprising
determining that the estimated relevance score is less than a relevance score threshold; 
	in response to determining that the estimated relevance score is less than the relevance score threshold, updating the query visualization and manipulation element to provide at least one suggestion for improving the search query;
in response to providing at least one suggestion for improving the search query, receiving a query improvement;
in response to receiving the query improvement, generating an improved search query;
searching the database using the improved search query to identify an improved result set of documents, wherein the improved result set of documents are identified based on the improved search query;
	calculating an improved estimated relevance score for the improved result set of documents, wherein the improved estimated relevance score is indicative of a degree to which the improved result set of documents are relevant to the improved search query; 
updating the results feedback element based on the improved result set of documents; and
updating the estimated relevance element to display an improved estimated relevance indicator based on the improved estimated relevance score, wherein the improved estimated relevance indicator provides a visual indication of the degree to which the improved result set of documents are relevant to the improved search query.

16.  (Original)  The method of claim 13, wherein the estimated relevance indicator is a bar, wherein a length of the bar is indicative of the degree to which the result set of documents are relevant to the search query.

17.  (Original)  The method of claim 13, wherein a color of the estimated relevance indicator is indicative of the degree to which the result set of documents are relevant to the search query.

18.  (Previously Presented)  A system for displaying a visualization of a search query, the system comprising:
	memory;
	a processor coupled to the memory, the processor configured to:
display a graphical user interface having a query input element;
receive a search query entered into the query input element, wherein the search query includes a plurality of query terms; 
provide for display on the graphical user interface a query visualization and manipulation element including a plurality of nodes and a plurality of connectors, wherein the plurality of nodes correspond to the plurality of query terms, wherein each connector of the plurality of connectors connects a pair of the plurality of nodes and is representative of a proximity of the corresponding query terms of the connected pair of nodes;
provide for display an estimated relevance element and a results feedback element on the graphical user interface;
search a database using the search query to identify the result set of documents, wherein the result set of documents are identified based on the search query;
calculate an estimated relevance score for the result set of documents, wherein the estimated relevance score is indicative of a degree to which the result set of documents are relevant to the search query;
update the results feedback element based on the result set of documents; and
update the estimated relevance element to display the estimated relevance indicator based on the estimated relevance score, wherein the estimated relevance indicator provides a visual indication of the degree to which the result set of documents are relevant to the search query.

19.  (Canceled)  

20.  (Previously Presented)  The system of claim 18, wherein the processor is further configured to:
determine that the estimated relevance score is less than a relevance score threshold; 
	in response to determining that the estimated relevance score is less than the relevance score threshold, update the query visualization and manipulation element to provide at least one suggestion for improving the search query;
in response to providing at least one suggestion for improving the search query, receive a query improvement;
in response to receiving the query improvement, generate an improved search query;
search the database using the improved search query to identify an improved result set of documents, wherein the improved result set of documents are identified based on the improved search query;
	calculate an improved estimated relevance score for the improved result set of documents, wherein the improved estimated relevance score is indicative of a degree to which the improved result set of documents are relevant to the improved search query; 
update the results feedback element based on the improved result set of documents; and
update the estimated relevance element to display an improved estimated relevance indicator based on the improved estimated relevance score, wherein the improved estimated relevance indicator provides a visual indication of the degree to which the improved result set of documents are relevant to the improved search query.

21.  (Previously Presented)  The system of claim 18, wherein the estimated relevance indicator is a bar, wherein a length of the bar is indicative of the degree to which the result set of documents are relevant to the search query.

22.  (Previously Presented)  The system of claim 18, wherein a color of the estimated relevance indicator is indicative of the degree to which the result set of documents are relevant to the search query.

23.  (Previously Presented)  A non-transitory computer readable medium embodying computer-executable instructions, that when executed by a processor, cause the processor to execute operations for providing for display of a visualization of a search query comprising:
	providing for display, by a computer, a graphical user interface having a query input element;
receiving a search query entered into the query input element, wherein the search query includes a plurality of query terms; 
providing for display on the graphical user interface a query visualization and manipulation element including a plurality of nodes and a plurality of connectors, wherein the plurality of nodes correspond to the plurality of query terms, wherein each connector of the plurality of connectors connects a pair of the plurality of nodes and is representative of a proximity of the corresponding query terms of the connected pair of nodes;
providing for display an estimated relevance element and a results feedback element on the graphical user interface;
searching a database using the search query to identify the result set of documents, wherein the result set of documents are identified based on the search query;
calculating an estimated relevance score for the result set of documents, wherein the estimated relevance score is indicative of a degree to which the result set of documents are relevant to the search query;
updating the results feedback element based on the result set of documents; and
updating the estimated relevance element to display the estimated relevance indicator based on the estimated relevance score, wherein the estimated relevance indicator provides a visual indication of the degree to which the result set of documents are relevant to the search query.

24.  (Canceled)

25.  (Previously Presented)  The non-transitory computer readable medium of claim 23, further comprising
determining that the estimated relevance score is less than a relevance score threshold; 
	in response to determining that the estimated relevance score is less than the relevance score threshold, updating the query visualization and manipulation element to provide at least one suggestion for improving the search query;
in response to providing at least one suggestion for improving the search query, receiving a query improvement;
in response to receiving the query improvement, generating an improved search query;
searching the database using the improved search query to identify an improved result set of documents, wherein the improved result set of documents are identified based on the improved search query;
	calculating an improved estimated relevance score for the improved result set of documents, wherein the improved estimated relevance score is indicative of a degree to which the improved result set of documents are relevant to the improved search query; 
updating the results feedback element based on the improved result set of documents; and
updating the estimated relevance element to display an improved estimated relevance indicator based on the improved estimated relevance score, wherein the improved estimated relevance indicator provides a visual indication of the degree to which the improved result set of documents are relevant to the improved search query.

26.  (Previously Presented)  The non-transitory computer readable medium of claim 23, wherein the estimated relevance indicator is a bar, wherein a length of the bar is indicative of the degree to which the result set of documents are relevant to the search query.

27.  (Previously Presented)  The non-transitory computer readable medium of claim 23, wherein a color of the estimated relevance indicator is indicative of the degree to which the result set of documents are relevant to the search query.

28.  (Currently Amended) The method of claim [[14]]13, wherein the proximity of the corresponding query terms within a portion of a document indicates the degree to which the terms are concentrated within the document versus distributed throughout the document.

29.  (Currently Amended) The method of claim [[14]]13, wherein the estimated relevance score is further calculated based on the proximity of query terms for one or more of the documents in the result set.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: search a database using the search query to identify the results set of documents and calculating an estimated relevance score for the result set of documents. 
 	The closest prior arts are Jin et al. (US PGPUB 2012/0016875, hereinafter Jin) in view of Traub et al. (US PGPUB 2012/0278321, hereinafter Traub) and further in view Arredondo et al. (US PGPUB 2012/0330946, hereinafter Arredondo) of  are generally directed to various aspect of method, system, and non-transitory computer-readable medium for user enter search query and allow the user to inter with search results, and further ranking calculating/ranking the search results to retrieve each of the results for query associated with a score reflecting that document’s estimated relevance to the query.
 	However, none of Jin, Traub and Arredondo teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 13, 18, and 23. For examples, it failed to teach the combination of the steps of in response to determining that the estimated relevance score is less than the relevance score threshold, updating the query visualization and manipulation element to provide at least one suggestion for improving the search query; calculating an improved estimated relevance score for the improved result set of documents, wherein the improved estimated relevance score is indicative of a degree to which the improved result set of 
documents are relevant to the improved search query; updating the results feedback element based on the improved result set of documents; and updating the estimated relevance element to display an improved estimated relevance indicator based on the improved estimated relevance score, wherein the improved estimated relevance indicator provides a visual indication of the degree to which the improved result set of documents are relevant to the improved search query.

This feature in light of other features, when considered as a whole, in the independent claims 13, 18 and 23 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 13, 18 and 23. 
	The dependent claims depending upon claims 13, 18 and 23 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163